DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 12/4/2020 are acknowledged.  Claims 13-14 and 24 are amended (no new matter added); claims 15 and 26 are canceled; claim 29 is new; claims 1-14, 16-25 and 27-29 are pending; claims 1-12 are withdrawn; claims 13-14, 16-25 and 27-29 have been examined on the merits.

Response to Amendment - format of claims
The amendment to the claims filed on 12/4/2020 does not comply with the requirements of 37 CFR 1.121(c) because claim 13 does not indicate that the phrase “cholesterol and phosphatidyl choline” has been added to the text.
plasma-reduced concentrated red blood cells.” which has been amended to “wherein said 
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number. (emphasis added).

Because it is believed that the claims have been correctly interpreted despite the lack of proper indication of added text in claim 13, because it is believed that the lack of indication of the added text in claim 13 is an unintentional typographic error and in the interest of compact prosecution, Examiner has elected to examine the claims received 12/4/2020 rather than sending a Notice of Non-Compliant Amendment (PTOL-324).

Claim Objections
Claims 13, 14 and 16 are objected to because of the following informalities:  

Claim 14 recites “further comprising adding at least one of lecithin, sphingomyelin, phosphatidylethanolamine, phosphatidylserine to said mixture”.  The comma between phosphatidylethanolamine and phosphatidylserine should be replaced with an “and” to be grammatically correct (i.e. “further comprising adding at least one of lecithin, sphingomyelin, phosphatidylethanolamine and phosphatidylserine to said mixture”).  Appropriate correction is required.
Claim 16 recites the abbreviation “RBCs” without defining the abbreviation.  Amendment of the phrase “wherein the red blood cells comprise a volume of concentrated RBCs” to “wherein the red blood cells (RBCs) comprise a volume of concentrated RBCs” would clarify the abbreviation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claim 14 under 35 U.S.C. § 112(d), as set forth at pp. 2-3 of the previous Office Action is withdrawn in view of the amendment of the claim, because cholesterol, already recited as being in the lipid mixture used in the method of independent claim 13, has been removed from the list of additional mixture components in claim 14; hence, claim 14 no longer fails to further limit the claim from which it depends and is not in improper dependent form.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "wherein said cholesterol and phosphatidyl choline comprises 2.3 ppm to 21 ppm when the sonicated mixture is added to plasma-reduced concentrated red blood cells" renders the claim indefinite because it is unclear whether the concentration 2.3 – 21 ppm applies to the concentration of cholesterol and phosphatidyl choline (i.e. the recited concentration is that of cholesterol AND phosphatidyl choline as was the case in the previous version of the claims wherein the concentration of 2.3 – 21 ppm applied to the blend of cholesterol and phosphatidyl choline (i.e. the concentration of the combined surfactants (cholesterol + phosphatidyl choline) is 2.3 – 21 ppm) or whether the concentration of 2.3 – 21 ppm applies individually to the concentrations of cholesterol and phosphatidyl choline (i.e. 2.3 – 21 ppm of cholesterol and 2.3 – 21 ppm of phosphatidyl choline).  Appropriate clarification and correction is required.  For furthering prosecution, the limitation will be interpreted as the combined surfactants (cholesterol + phosphatidyl choline) are 2.3 – 21 ppm 

Claim Rejections - 35 USC § 103
The rejection of claims 13-14, 16-22 and 27-28 under 35 U.S.C. § 103(a) over Radwanski et al., US 2014/0091047 (PG-Pub cite 1, IDS, 8/12/2016; herein “Radwanski”) in view of Estep, US Patent 4432750 (cite A, PTO-892, 7/12/2018; herein “Estep”) as set forth at pp. 3-7 of the previous Office Action is withdrawn in view of the amendment of the claims.
The rejection of claims 13-14, 16-23 and 27-28 under 35 U.S.C. § 103(a) over Radwanski in view of Estep, Brunner et al., 1978 (cite U, PTO-892, 7/12/2018; herein “Brunner”) in light of Heinemann, 2009 (cite V, PTO-892, 7/12/2018; herein “Heinemann”) as set forth at pp. 9-11 of the previous Office Action is withdrawn in view of the amendment of the claims.  
The rejection of claims 24-25 under 35 U.S.C. § 103(a) over Ryan et al., US 6221668, issued 4/24/2001 (cite A, PTO-892, 9/11/2019; herein “Ryan”) in view of Radwanski and Brunner et al., 1978 (cite U, PTO-892, 7/12/2018; herein “Brunner”) in light of Heinemann, 2009 (cite V, PTO-892, 7/12/2018; herein “Heinemann”) as set forth at pp. 11-14 of the previous Office Action is withdrawn in view of the amendment of the claims.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 16-22, 24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Radwanski et al., US 2014/0091047 (PG-Pub cite 1, IDS, 8/12/2016; herein “Radwanski”) in view of Estep, US Patent 4432750 (cite A, PTO-892, 7/12/2018; herein “Estep”) and Ryan et al., US 6221668, issued 4/24/2001 (cite A, PTO-892, 9/11/2019; herein “Ryan”).
Radwanski teaches red blood cell (RBC) storage compositions and containers wherein the storage compositions comprise concentrated RBCs combined with an 
Radwanski doesn’t teach that the RBC storage compositions comprise cholesterol, phosphatidyl choline and Vitamin E emulsified into the aqueous solution by sonication; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the RBC storage compositions of Radwanski to comprise cholesterol, phosphatidylcholine and Vitamin E emulsified into the aqueous solution by sonication in order to prevent hemolysis of the RBCs in view of the disclosures of Ryan and Estep.
Ryan teaches that α-tocopherol (vitamin E) is an antioxidant which prevents hemolysis of RBCs (col. 7, ll. 42-46) and teaches adding α-tocopherol (vitamin E) to a composition efficient for stabilizing red blood cells (RBCs) comprising an aqueous solution comprising α-tocopherol (vitamin E) to prevent hemolysis of the RBCs (Id.).  Ryan teaches concentrating the red blood cells separated from the associated 
Ryan teaches that the RBCs can be resuspended (col. 7, ll. 12-15) and stored in the storage solution for up to 90 days at 6 °C (col. 7, ll. 37-41).  Ryan teaches that the storage solution can comprise α-tocopherol as an antioxidant to prevent hemolysis and stabilize the RBCs (col. 7, ll. 42-52).  Ryan teaches throughout the disclosure that the storage solutions can comprise cell stabilizers or hemolysis reduction agents such as α-tocopherol (col. 6, ll. 51-56; col. 7, ll. 42-53; col. 11, ll. 6-17; col. 11, ll. 30-32; col. 14, ll. 39-45 Table 4; Table 5).
Ryan teaches that the concentration of the vitamin E to add to the RBC storage solution is from 0.0 – 0.3 g/l, i.e. from 0 to 300 ppm (Table 5, col. 15, l. 16); hence, Ryan teaches a method for preparing an RBC storage solution comprising adding vitamin E to an aqueous solution to form a mixture suitable for storage of RBCs wherein the concentration of vitamin E can be 0.01 ppm to 0.1 ppm when added to the RBCs.
Estep teaches additive solutions to be used for red blood cell (RBC) storage for preserving normal red blood cell morphology during storage (Abst.) comprising the lipids cholesterol and phosphatidylcholine (PC) wherein the cholesterol and PC are added to an aqueous solution to form a mixture and sonicated to emulsify the lipids in the aqueous solution which was used to store RBCs (Example 1; col. 6, ll. 30-50).  Estep teaches that the lipids prevent hemolysis of the RBCs and maintain the morphology of the RBCs (col. 3, l. 53 – col. 4, l. 18).
Estep teaches using concentrations of lipid between 0.05 and 3 mg per ml, i.e. 50 – 3000 ppm (col. 4, ll. 9-18) to prevent hemolysis and to maintain RBC morphology 
See MPEP 2144.05, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Vitamin E is a lipid as well as cholesterol and phosphatidyl choline; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include the Vitamin E taught by Ryan with the cholesterol and phosphatidyl choline of Estep to form a mixture in an aqueous solution and sonicate the mixture to emulsify the lipids in the aqueous solution which is used to store RBCs as 
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for Radwanski’s additive solution which is added to concentrated RBCs to further comprise a sonicated mixture of cholesterol, phosphatidyl choline and Vitamin E at 11.5 ppm, 2.3 ppm and 0.01 – 0.1 ppm, respectively, in order to prevent hemolysis of the RBCs with a reasonable expectation of success because Estep demonstrates that his lipid compositions prevent hemolysis of the RBCs and because Ryan teaches that Vitamin E, which can be at 0.01 – 0.1 ppm, prevents hemolysis and the ordinarily skilled artisan would have found it obvious to optimize the concentration of the added lipids to give the least hemolysis; therefore, claims 13, 16-22, 24 and 27-29 are prima facie obvious.
Regarding claim 16, Radwanski teaches concentrating RBCs from blood and combining 180 – 250 ml of the concentrated RBCs (i.e. plasma-reduced concentrated red blood cells) with 80 – 150 ml of the additive solution producing RBC storage compositions [0028]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Radwanski in view of Ryan and Estep comprising combining the sonicated mixture comprising cholesterol, phosphatidyl choline and Vitamin E with said plasma-reduced concentrated red blood cells, wherein the red blood cells comprise a volume of concentrated RBCs in the range of 180 to 250 ml, and the sonicated mixture comprises a volume in the range of 80 to 150 ml; therefore, claim 16 is prima facie obvious.
prima facie obvious.
Regarding claim 19, Radwanski teaches that the additive solution can comprise sodium chloride [0025]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the additive solution in the method made obvious by Radwanski in view of Ryan and Estep can comprise sodium chloride; therefore, claim 19 is prima facie obvious.
Regarding claims 20-22, Radwanski teaches that the additive solution that maintains cell function and metabolism of the RBCs [0023-8] allowing prolonged storage for at least up to at least 42 days (Id.) comprises about 111 mM glucose, about 41 mM mannitol, about 2.0 mM adenine, about 25 mM sodium citrate and about 20 mM sodium phosphate dibasic [0027] and is either isotonic with a pH of about 5.0 or hypotonic with a pH of about 8.0 or higher [0025]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the additive solution in the method made obvious by Radwanski in view of Ryan and Estep to comprise about 111 mM glucose, about 41 mM mannitol, about 2.0 mM adenine, about 25 mM sodium citrate and about 20 mM sodium phosphate dibasic and prima facie obvious.
Regarding claims 24 and 27, as set forth on pp. 9-11 above, the disclosures of Ryan and Estep teach that Vitamin E, phosphatidyl choline and cholesterol are effective hemolysis prevention agents which the ordinarily skilled artisan would find obvious to optimize to lower concentrations because Estep teaches that even 75 ppm of cholesterol, the lowest concentration tested in Estep, still gave maximal of hemolysis prevention (Table 2; col. 7, l. 21 – col. 8, l. 10) and because Ryan teaches concentrations of Vitamin E which encompass 0.01 ppm to 0.1 ppm; hence, the person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for Radwanski’s additive solution which is added to concentrated RBCs to further comprise a sonicated mixture of cholesterol, phosphatidyl choline and Vitamin E at 11.5 ppm, 2.3 ppm and 0.01 – 0.1 ppm, respectively, in order to prevent hemolysis of the RBCs with a reasonable expectation of success because Estep demonstrates that his lipid compositions prevent hemolysis of the RBCs and because Ryan teaches that Vitamin E, which can be at 0.01 – 0.1 ppm, prevents hemolysis and the ordinarily skilled artisan would have found it obvious to optimize the concentration of the added lipids to give the least hemolysis; therefore, claims 24 and 27 are prima facie obvious.
Regarding claim 28, the blood components are to ultimately be delivered to patients (Radwanski, [0023]; Estep, col. 1, ll. 12-15, col. 2, ll. 57-65); thus, one would prima facie obvious.
Regarding claim 29, Radwanski teaches storing the plasma-reduced concentrated red blood cells in the storage solution for at least 42 days ([0023], [0025] and [0045]); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the method made obvious by Radwanski in view of Ryan and Estep to further comprise storing said plasma-reduced concentrated red blood cells in said mixture for at least 42 days; therefore, claim 29 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive.  Regarding the rejection of claims 13-14, 16-22 and 27-28 under 35 U.S.C. § 103(a) over Radwanski et al., US 2014/0091047 (PG-Pub cite 1, IDS, 8/12/2016; herein “Radwanski”) in view of Estep, US Patent 4432750 (cite A, PTO-892, 7/12/2018; herein “Estep”), the rejection of claims 13-14, 16-23 and 27-28 under 35 U.S.C. § 103(a) over Radwanski in view of Estep, Brunner et al., 1978 (cite U, PTO-892, 7/12/2018; herein “Brunner”) in light of Heinemann, 2009 (cite V, PTO-892, 7/12/2018; herein “Heinemann”) and the rejection of claims 24-25 under 35 U.S.C. § 103(a) over Ryan et al., US 6221668, issued 4/24/2001 (cite A, PTO-892, 9/11/2019; .
Applicant does not point to any passage in the Ryan disclosure to support their allegations; thus, Applicant’s Remarks are unsupported practitioner’s argument and are weighted accordingly.
The storage solutions in Ryan do comprise PEG, EDTA and magnesium gluconate, are referred to as diluents (col. 6, ll. 51-65; col. 7, ll. 16-18) and are detailed in Tables 1-5.  Ryan teaches that the RBCs can be resuspended (col. 7, ll. 12-15) and stored in the storage solutions comprising PEG, EDTA and magnesium gluconate for up to 90 days at 6 °C (col. 7, ll. 37-41).  Ryan teaches that the storage solutions can comprise α-tocopherol as an antioxidant to prevent hemolysis and stabilize the RBCs (col. 7, ll. 42-52).  Ryan teaches throughout the disclosure that the storage solutions can comprise cell stabilizers or hemolysis reduction agents such as α-tocopherol (col. 6, ll. 51-56; col. 7, ll. 42-53; col. 11, ll. 6-17; col. 11, ll. 30-32; col. 14, ll. 39-45 Table 4; Table 5).
The rejection set forth above relies on Radwanski for the main composition of the storage solution.  Ryan is relied on for teaching that inclusion of α-tocopherol in storage solutions prevents hemolysis and stabilizes the RBCs by its function as an antioxidant and for teaching the concentration range of α-tocopherol when employed as a hemolysis prevention agent.  Claim 13 recites, inter alia, a method comprising a storage comprising glucose, mannitol, adenine, sodium citrate, and sodium phosphate buffer, which does not in any way prohibit the storage solution from containing phosphate buffered saline, PEG, EDTA or magnesium gluconate.
Hence, Applicant’s argument that Ryan adds Vitamin E (α-tocopherol) to a phosphate buffered solution containing PEG, EDTA and magnesium gluconate but none of these compounds are present in the solution of claim 13 is unpersuasive because A) the rejection relies on the primary reference Radwanski for the main composition of the storage solution and only relies on Ryan for teaching that inclusion of α-tocopherol in storage solutions prevents hemolysis and stabilizes the RBCs by its function as an antioxidant and the concentration range of α-tocopherol for use as a hemolysis prevention agent and B) the storage solution in claim 13 is described as comprising certain ingredients and could also comprise phosphate buffered saline, PEG, EDTA or magnesium gluconate although the rejection relies on the storage solution being the composition taught by the primary reference Radwanski not the storage solutions taught by Ryan.
Applicant’s argument that the compositions taught by Ryan are to be used as washes or diluents but not storage mediums is unpersuasive because Ryan teaches resuspending the RBCs in the solutions (col. 7, ll. 12-15) and storing the RBCs in solutions comprising PEG, EDTA and magnesium gluconate for up to 90 days at 6 °C (col. 7, ll. 37-41).  Ryan teaches that the storage solutions can comprise α-tocopherol as an antioxidant to prevent hemolysis and stabilize the RBCs (col. 7, ll. 42-52) and teaches throughout the disclosure that the storage solutions can comprise cell stabilizers or hemolysis reduction agents such as α-tocopherol (col. 6, ll. 51-56; col. 7, ll. 
Applicant’s arguments are unpersuasive and the new rejections set forth above, necessitated by claim amendment, fully address the amended claims.

Claims 13-14, 16-22, 24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Radwanski et al., US 2014/0091047 (PG-Pub cite 1, IDS, 8/12/2016; herein “Radwanski”) in view of Estep, US Patent 4432750 (cite A, PTO-892, 7/12/2018; herein “Estep”), Ryan et al., US 6221668, issued 4/24/2001 (cite A, PTO-892, 9/11/2019; herein “Ryan”) and Estep, US 4386069, issued 5/31/1983 (cite A, attached PTO-892; herein “Estep #2”).
The discussion of Radwanski, Estep and Ryan regarding claims 13, 16-22, 24 and 27-29 set forth in the rejection above is incorporated herein.
None of Radwanski, Estep or Ryan specifically teach that the additive composition (i.e. sonicated mixture in claim 13) comprises lecithin, sphingomyelin, phosphatidylethanolamine or phosphatidylserine.  Estep teaches emulsification of the cholesterol with Tween 80 (Example 1, col. 6, ll. 30-42) or phosphatidyl choline (Id.); however, a person of ordinary skill in the art before the effective filing date of the 
Estep #2 teaches additive compositions for preserving normal red blood cell morphology which retards morphological changes in the red blood cells (Abst.) wherein the additive composition comprises a fatty ester material (i.e. a lipophilic compound) emulsified with an emulsifying agent which can be Tween 80 or lecithin (col. 4, ll. 46-57).
Because Estep teaches that the emulsifying agent can be Tween 80 or phosphatidyl choline and Estep #2 teaches that the emulsifying agent can be Tween 80 or lecithin, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the emulsifying agent in the method made obvious by Radwanski in view of Ryan and Estep can be lecithin because both phosphatidyl choline and lecithin are seen as substitutes for Tween 80 in the disclosures of Estep and Estep #2.
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Radwanski in view of Ryan and Estep wherein the lipids are emulsified with lecithin as the emulsifying agent as disclosed by Estep #2 (i.e. substituting lecithin taught by Estep #2 as the emulsifying agent for the phosphatidyl choline used as emulsifying agent in Estep); thus, producing a sonicated mixture further comprising lecithin because the disclosures of Estep and Estep #2 teach that both phosphatidyl choline and lecithin are prima facie obvious.  
NOTE: lecithin comprises phosphatidyl choline as the major phospholipid species as demonstrated by van Hoogevest whether the lecithin is derived from plant (Table 1, “PC” is phosphatidyl choline) or animal sources (Table 6A, “PC” is phosphatidyl choline); hence, the compositions produced by the method of Radwanski in view of Ryan, Estep and Estep #2 would comprise cholesterol, phosphatidyl choline, Vitamin E and lecithin.

Response to Arguments
The amendment of claim 14 to remove cholesterol from the list of compounds which the mixture recited in independent claim 13 can further comprise necessitated the rejection set forth above.  Applicant’s Remarks do not address the rejection because the rejection is new.  The rejection fully addresses all limitations of amended claim 14.

Claims 13, 16-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Radwanski et al., US 2014/0091047 (PG-Pub cite 1, IDS, 8/12/2016; herein “Radwanski”) in view of Estep, US Patent 4432750 (cite A, PTO-892, 7/12/2018; herein “Estep”), Ryan et al., US 6221668, issued 4/24/2001 (cite A, PTO-892, 9/11/2019; herein “Ryan”) and Brunner et al., 1978 (cite U, PTO-892, 7/12/2018; herein “Brunner”) in light of Heinemann, 2009 (cite V, PTO-892, 7/12/2018; herein “Heinemann”).

Estep teaches emulsifying the lipids by vortexing and sonication (col. 7, ll. 22-31) but doesn’t specifically recite that the sonication is with a 20 kHz signal for at least two cycles with intermittent stirring, each cycle comprising a sonication period of at least 30 seconds and a sonication amplitude of at least 50% amplitude; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Radwanski in view of Ryan and Estep wherein the sonication comprises sonication with a 20 kHz signal for at least two cycles with intermittent stirring, each cycle comprising a sonication period of at least 30 seconds and a sonication amplitude of at least 50% amplitude because stirring (e.g. vortexing) and sonication are known techniques in the art for emulsifying lipids with an aqueous solution as shown by Brunner in light of Heinemann.
Brunner teaches dispersing lipid (phosphatidyl choline) with a Branson B12 sonicator by alternating 30 second periods of sonication and cooling within an overall period of less than 30 minutes (i.e. sonication for at least two cycles, each cycle comprising a sonication period of at least 30 seconds) (p. 7539, ¶1) and Heinemann is cited as evidence that Branson sonicators have a 20 kHz signal (discussed in ¶5-7).  Intermittent stirring of the sonication mixture is obvious because Estep teaches vortexing the mixtures.  Brunner does not state the sonication amplitude; however, the amplitude of the sonication is a result effective variable that would affect the emulsion of the lipids into the aqueous solution in the method made obvious by Radwanski in view prima facie obvious.
See MPEP 2144.05, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered and addressed in the rejection set forth on pp. 8-14 above.  Applicant does not set forth any argument specific to claims 23 and 25 or to the disclosures of Brenner and Heinemann.  The rejection fully addresses all limitations of claims 23 and 25.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651